                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

IN RE: C. R. BARD PELVIC REPAIR                          )
SYSTEM PRODUCTS LIABILITY                                )   Master File No. 2:10-md-02187
LITIGATION                                               )   MDL No. 2187
                                                         )
THIS DOCUMENT RELATES TO:                                )
                                                         )   JOSEPH R. GOODWIN
Eunice Arruda                                            )   U.S. DISTRICT JUDGE
v.                                                       )
C.R. Bard, Inc.                                          )
Case No. 2:12-cv-8880                                    )

    PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HER MOTION TO
       EXCLUDE THE OPINIONS OF STEPHANIE MOLDEN, M.D., FACOG

         Plaintiff, Eunice Arruda, pursuant to Federal Rule of Evidence 702 and Daubert v. Merrell

Dow Pharm., Inc., 509 U.S. 579 (1993), submits this Memorandum of Law in Support of Motion

to Exclude the Opinions of defense expert witness, Stephanie Molden, M.D., FACOG. In support

thereof, Plaintiff respectfully submits the following:

                                        INTRODUCTION

         Dr. Molden is a urogynecologist designated by C.R. Bard, Inc. (“Bard”) as a general

causation expert. Plaintiffs previously set forth a motion to exclude Dr. Molden’s general causation

opinions. Plaintiffs incorporate herein by reference the prior Daubert Motion and Reply Brief

regarding Dr. Molden’s testimony. See Notice of Adoption of Prior Daubert Mot. of Stephanie

Molden, M.D., F.A.O.G. for Wave 8, Wave 9 and Wave 10 Cases [MDL No. 2187, ECF No.

7260].

         Bard has also retained Dr. Molden to opine about specific causation with regard to Eunice

Arruda. On December 4, 2008, Dr. James Pfeiff implanted an Align TO in Ms. Arruda to surgically

correct stress urinary incontinence. Ms. Arruda suffered personal injuries as a result of the




                                                 1
implantation, including undergoing a procedure to remove in part the Align TO. Bard’s expert

witness, Dr. Molden, disagrees. A copy of Dr. Molden’s report is attached hereto as Exhibit A. For

the reasons set forth below, the Court should exclude the opinions of Dr. Molden.

                                       LEGAL STANDARD

        “Scientific testimony is relevant only if the expert’s reasoning or methodology can be

properly applied to the facts in issue, meaning that there is an appropriate fit between the scientific

testimony and the specific facts of the case.” Daubert v. Merrell Dow Pharmaceuticals, Inc. 509

U.S. 579, 593 (1993). Faced with a proffer of expert scientific testimony, then, the trial judge must

determine at the outset, pursuant to Rule 104(a), whether the expert is proposing to testify to

scientific knowledge that will assist the trier of fact to understand or determine a fact in issue. Id.

“This entails a preliminary assessment of whether the reasoning or methodology underlying the

testimony is scientifically valid and of whether that reasoning or methodology properly can be

applied to the facts in issue.” Id.

        If the court determines that the proffered expert testimony that has a greater potential to

mislead than to enlighten, the testimony should be excluded. See Hines v. Wyeth, C.A. No.2:04-

0690, 2011 WL 2792436, *2 (S.D. W. Va. July 14, 2011). In fact, this Court has recognized in the

Pelvic Repair Product Liability Litigation:

        Just because an expert may be “qualified . . . by knowledge, skill, experience,
        training or education” does not necessarily mean that the opinion that the expert
        offers is “the product of reliable principles and methods” or that the expert “has
        reliably applied the principles and methods to the facts of the case.”

Cisson v. C.R. Bard, Inc., 2013 U.S. Dist. LEXIS 78061, * 42-43 (S.D.W.V. 2013).

        The court’s focus in a Daubert inquiry should be solely on the experts’ “principles and

methodology, not on the conclusions that they generate” Maryland Cas. Co. v. Therm-O-Disc,




                                                  2
Inc., 137 F.3d 780, 783 (4th Cir. 1998) because “Daubert governs whether evidence is admitted,

not how persuasive it must be to the factfinder.” Cavallo, 100 F.3d at 1158.

       The focus on “principles and methodology” provides additional guidance on factors to be

considered when examining the “reliability” of expert testimony. Expert evidence based on

assumptions unsupported by the record should be excluded. Tyger Const. Co. v. Pensacola Const.

Co., 29 F.3d 137, 144 (4th Cir. 1994) (district court abused its discretion by admitting expert

testimony due to the absence of factual support and the speculative nature of the underlying

calculations); see also Brumley v. Pfizer, Inc., 200 F.R.D. 596, 600 (S.D. Tex. 2001); Fed. R. Evid.

702. The expert opinion must be based on knowledge and not belief or speculation. See Oglesby

v. General Motors Corp., 190 F. 3d 244, 250 (4th Cir. 1999) (“an expert opinion must be based on

scientific, technical, or other specialized knowledge and not on belief or speculation”). The Fourth

Circuit has recognized that “when the assumptions made by an expert are not based on fact, the

expert's testimony is likely to mislead a jury, and should be excluded by the district court.” Tyger

Const. Co., 29 F.3d at 144.

       Courts should further examine whether the expert has properly considered and accounted

for facts that undermine or call into question the foundation for the opinion. This Court has

excluded expert testimony where the opinion failed to account for other possible causes of injuries.

In re Digitek Products Liab. Litig., 821 F. Supp. 2d 822, 841 (S.D. W. Va. 2011) (excluding expert

opinion that did not adequately account for other possible causes of injuries); Payne v. Wyeth

Pharms., Inc., No. 2:08cv119, 2008 U.S. Dist. LEXIS 106771, *15 (E.D. Va. Nov. 14, 2008).

       Moreover, expert opinion must be based on concrete facts and not merely the expert’s own

subjective observations and beliefs. The United States Supreme Court, the Fourth Circuit and this

Court have all expressly held that an opinion based on nothing more than the ipse dixit of the expert




                                                 3
is inadmissible. See, e.g., General Electric Co. v. Joiner, 522 U.S. 136, 146 (1997) (holding that

“nothing in either Daubert or the Federal Rules of Evidence requires a district court to admit

opinion evidence that is connected to existing data only by the ipse dixit [an assertion made but

not proved] of the expert”); Cooper, 259 F.3d at 202-03 (same); Bourne v. E.I. Dupont de Nemours

& Co., Inc., 189 F. Supp. 2d 482, 499 (S.D. W. Va. 2002) (same); see also Hoffman v. Monsanto

Co., No. 2:05-CV- 00418, 2007 WL 2984692, *4 (S.D. W. Va. Oct. 11, 2007) (excluding an

opinion that was based on “simply a subjective, conclusory approach that cannot reasonably be

assessed for reliability”) (quoting Fed. R. Evid. 702, advisory committee’s note (2000)). “A

reliable expert opinion must be based on scientific, technical, or other specialized knowledge and

not on belief or speculation, and inferences must be derived using scientific or other valid

methods.” Oglesby v. General Motors Corp., 190 F.3d 244, 250 (4th Cir.1999).

       The Supreme Court has warned: expert testimony can be “both powerful and quite

misleading.” Daubert, 509 U.S. at 595. Where, as here, the proponent fails to establish all of the

prerequisites, the exclusion of expert testimony is within the trial court’s sound discretion. See

General Electric Co., 522 U.S. at 142; see also Cooper, 259 F.3d at 200.

                                          ARGUMENT

I.      Dr. Molden’s general causation opinions on the FDA should be excluded because
        they are unreliable.

       Should the Court find Dr. Molden qualified to opine on general opinions, her opinions

based on her reliance on the FDA should be excluded. Dr. Molden states that she relies “on the

FDA standards to guide the decisions of safety for human use.” Ex. A at 14. However, she testified

that she disagrees with the FDA’s April 16, 2019 decision to halt the sale of mesh products for the

treatment of pelvic organ prolapse. Ex. B 31:10-13. She finds fault with the FDA’s decision

because “they’re not the ones using it and seeing it and treating patients every day.” Ex. B at 30:6-




                                                 4
9. Interestingly, Dr. Molden is unconcerned with the FDA’s lack of clinical experience when she

agrees with its opinions, such as its current position on mesh slings. Dr. Molden cherry-picks FDA

opinions, using the FDA when it supports her agenda, but completely discounting it when she

disagrees with it. This evidences Dr. Molden’s flawed methodology, calling into question the

foundations for her opinions and undermining her credibility as an expert witness.

II.     Dr. Molden’s specific causation opinions should be excluded because they are
        unreliable.

       Because Dr. Molden’s general causation testimony is inadmissible, the Court should

exclude her specific causation testimony for this reason alone. In re C.R. Bard Inc, 948 F.Supp.2d

589, 605 (S.D.W.V. June 4, 2013) (finding that because expert’s general causation opinions are

not based on reliable methodology and principles, her specific causation opinions must be

excluded as well) (internal citations omitted). Additionally, Dr. Molden’s specific causation

opinions should be excluded in their entirety for the following reasons.

       A.      Dr. Molden’s opinions should be excluded because they lack any reliable
               methodology or principles.

       Dr. Molden fails to provide perform a reliable differential diagnosis. This Court has

recognized that a reliable “differential diagnosis” passes Daubert muster:

       Differential diagnosis, or differential etiology, is a standard scientific technique of
       identifying the cause of a medical problem by eliminating the likely causes until
       the most probable one is isolated.

Cisson, et al. v. C. R. Bard, Inc., 2:11-cv-00195, 2013 U.S. Dist. LEXIS 78061 at *12 (S.D.W.Va.

June 4, 2013) (quoting Westberry, 178 F.3d at 262 (4th Cir. 1999)). The Court has provided further

guidance as to what constitutes a reliable differential diagnosis:

       [A differential diagnosis] generally is accomplished by determining the possible
       causes for the patient's symptoms and then eliminating each of these potential
       causes until reaching one that cannot be ruled out or determining which of those
       that cannot be excluded is the most likely.




                                                  5
Id. at *12-13 (quoting Westberry, 178 F.3d at 262) (emphasis supplied). See also Hines v. Wyeth,

No. 2:04-0690, 2011 U.S. Dist. LEXIS 76522, *12 (S.D.W.Va. July 14, 2011); In re: Digitek Prod.

Liab. Litig., 821 F. Supp. 2d 822, 837-38 (S.D.W.Va. 2011). Further, an unreliable differential

diagnosis is one that “fails to take serious account of other potential causes,” and the expert can

offer “no explanation why [he] has concluded [an alternative cause offered by the opposing party]

was not the sole cause.” Id. at *13

       In her report, Dr. Molden states, “to a reasonable degree of medical probability and

certainty, Ms. Arruda’s complaints are not likely caused by the Bard Align product...” Ex. A at 19.

But when asked to describe her differential diagnosis, Dr. Molden reveals a faulty methodology

that does not qualify as a differential diagnosis at all. Rather than eliminating alternative causes

until reaching one that cannot be ruled out, Dr. Molden testified to a number of alternate causes

and said none can be ruled out, including the Align TO, and also failed to state with any degree of

medical certainty which, if any, of the alternative causes is actually causing Plaintiff’s complaints.

For example:

       Q.      Did you rule out the Align TO as a cause of Ms. Arruda's pelvic pain in this case?
       A.      I did not rule it out.
       Q.      In your opinion, is the Align TO a possible cause of Ms. Arruda's pelvic pain in
               this case?
       A.      I think it is a possible cause of some of her pelvic pain, but not all. Ex. B at 63:12-
               19.

       Q.      Did you rule out the Align TO as a cause of the painful sex that Ms. Arruda was
               experiencing?
       A.      I did not rule it out completely; no.
       Q.      And, again, you list several things that you believe could possibly be the reason
               that she was experiencing painful sex. Is that correct?
       A.      It could be the reason or in addition to; yes. Id. at 68:23-69:9 (defense counsel’s
               objections omitted).

       Q.      Did you rule out Ms. Arruda's continued urge incontinence as being caused by
               the Align -- implantation of the Align TO sling?




                                                  6
        A.      I did not rule it out.
        Q.      Why not?
        A.      Because, as we just mentioned, it is a possible risk factor for increasing those
                symptoms in some patients. Id. at 96:17-24.

        Q.      So, again, here you're saying it's a possibility that this is -- you're using that for
                possibility; is that correct?
        A.      I cannot rule out the fact that she had preoperative voiding dysfunction issues
                based on her history.
        Q.      But you're not saying that to a reasonable degree of medical certainty she had
                those issues?
        A.      She definitely had those issues at one point. We don't know if they resolved prior
                to the sling, because there's no documentation to support that. Id. at 58:8-20.

        In her report, Dr. Molden fails to state with any degree of medical certainty that any one

cause, or multiple causes, proximately caused Plaintiff’s complaints. Regarding Ms. Arruda’s pain,

Dr. Molden states, “Her pain is so diffuse, and she has so many reasons for the pain that it is nearly

impossible to attribute the pain to any one cause…” Ex. A at 17.

        Further, Dr. Molden offers speculative opinions. Expert evidence based on assumptions

not supported by the record should be excluded. Tyger Const. Co. v. Pensacola Const. Co. at 144.

For example, Dr. Molden states in her report:

        Unfortunately, no direct examination findings were documented of her other pelvic
        floor muscles directly, but it is likely that other muscles associated with the levator
        ani complex of musculature also display such findings and likely tenderness on
        examination, which may be part of her pelvic pain and dyspareunia complaints.

Ex. A at 17-18. When questioned the reason for Ms. Arruda’s dyspareunia, Dr. Molden states,

“Honestly, she has a poor exam and evaluation of her pain in her records. I don't think it was fully

vetted.” Ex. B at 72:17-73:3. Dr. Molden did not see what she wanted in the records, so she

assumes Ms. Arruda was not thoroughly examined. Even more examples of speculation include

Dr. Molden’s opinion that Ms. Arruda’s risk of neurogenic bladder is “especially likely” and it is

“very possible that Ms. Arruda has neuropathy affecting her bladder.” Ex. A at 18. Such testimony

is not scientifically valid and is likely to mislead a jury.




                                                    7
       Because Dr. Molden rules in a variety of alternative causes while eliminating none, and

bases her opinions on unsupported assumptions, her opinions do not amount to a case-specific

causation opinions, but rather, a lack of causation opinions. As this Court has previously held,

such opinions are “not helpful to the jury because [they are] not made to a reasonable degree of

medical certainty.” Huskey v. Ethicon, Inc., Case 2:12-cv-05201, Dkt. No. 271, p. 52. Therefore,

her opinions as to the cause of Ms. Arruda’s injuries should be excluded in their entirety.

                                         CONCLUSION

       Based on the foregoing, Dr. Molden’s opinions should be excluded because her opinions

are wholly unreliable. Her methodology is flawed because it calls into question the foundations

for her opinions and undermines her credibility. Further, her opinions are devoid of a reliable

differential diagnosis. Such testimony would fail to assist the trier of fact in understanding the

evidence, determining facts in issue, and poses a greater potential to mislead than to enlighten. For

these reasons, and those set forth hereinabove, Dr. Molden should be precluded from offering

general and case specific testimony.



Dated: May 13, 2019                                   Respectfully submitted,

                                                      s/ Merritt E. Cunningham
                                                      Michael G. Stag, LSBA No. 23314
                                                      Merritt E. Cunningham, LSBA No. 32843
                                                      STAG LIUZZA, L.L.C.
                                                      365 Canal Street, Suite 2850
                                                      New Orleans, Louisiana 70130
                                                      (504) 593-9600 Telephone
                                                      (504) 593-9601 Facsimile
                                                      mstag@stagliuzza.com
                                                      mcunningham@stagliuzza.com




                                                 8
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of May, 2019, I electronically filed the foregoing

Certificate of Service with the Clerk of Court using the CM/ECF system which will send

notification of such filing to all attorneys of record.



                                                          s/ Merritt E. Cunningham
                                                          Merritt E. Cunningham




                                                   9
